Citation Nr: 0925099	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1948 to June 
1970.  He died at age 75 in December 2004, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) (VA) Regional Office 
(RO) in Wichita, Kansas.  The appellant initially requested a 
Travel Board hearing, but later withdrew this request in 
writing.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the Veteran's lifetime, service connection had 
been granted for postoperative prostate cancer with a 100 
percent evaluation effective from April 2000 until the 
Veteran's death in December 2004, a period of less than 5 
years.

3.  The Veteran died in December 2004, at age 75, with 
immediate causes of death listed as pneumonia and bladder 
cancer, and other conditions listed as contributing to but 
not resulting in the underlying cause of death of prostate 
cancer and Parkinson's disease.  

4.  The Veteran was first diagnosed with adenocarcinoma of 
the prostate in 1994 which was treated with radical 
prostatectomy; in 1999, the Veteran was diagnosed with 
advanced transitional cell carcinoma of the bladder which had 
metastasized to other areas of the body and this was the 
principle cause of the Veteran's death including end-stage 
pneumonia.

5.  Adenocarcinoma of the prostate, which had been granted 
service connection on a presumptive basis as due to herbicide 
exposure from the Veteran's service in the Republic of 
Vietnam, did not cause or metastasize to cause the Veteran's 
transitional cell carcinoma of the bladder with multiple 
metastases, and was entirely unrelated to his service-
connected adenocarcinoma of the prostate.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 1318, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 
3.309, 3.310, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The appellant was provide formal VCAA notice in January 2005, 
prior to the issuance of the rating decision now on appeal 
from March 2005.  This notice informed her of the evidence 
necessary to substantiate her claim, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advised she submit any relevant evidence in her 
possession.  The service medical records and personnel 
records were collected, and all records surrounding the 
Veteran's terminal hospitalization were collected.  The 
appellant submitted statements of the Veteran's treating 
urologist.   There was also on file the report of a VA 
genitourinary examination completed the year prior to the 
Veteran's death in September 2004 which included a review of 
the claims folder and a request for opinions which was 
directly relevant to issues presented in this case.  All 
known available records have been collected for review, and 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with the 38 U.S.C.A. § 5103A(d).  
However, the questions presented in this appeal were 
significantly answered at the time that the Veteran presented 
for VA examination in September 2004.  The Board found that 
no questions remained unanswered so additional referral for 
record review and clinical opinions was not necessary.

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

Additionally, any disease which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  This is known as secondary service 
connection.  38 C.F.R. § 3.310(a).  

As was the case for the Veteran's prostate cancer first 
manifested many years after service separation, there are 
laws and regulations providing a presumption of service 
connection based upon exposure to herbicide agents during 
service in Vietnam.  The Veteran had documented service in 
Vietnam and his exposure to herbicide agents was presumed.  
Service connection for prostate cancer was granted on this 
presumptive basis in accordance with 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  However, no such presumption exists 
with respect to the Veteran's subsequently developed 
transitional cell carcinoma of the bladder.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise causally related to service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected  disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Analysis:   The evidence on file shows that the Veteran was 
diagnosed with adenocarinoma of the prostate in 1994.  There 
was also shown to be some involvement of certain lymph nodes, 
but no record shows that this prostate adenocarcinoma 
metastasized to other areas of the body.  The Veteran was 
treated with a radical resection of the prostate in 1994.  
There was elevation of his prostate specific antigen (PSA) 
test in 1999 and he was placed on Lupron, but further 
diagnostic studies also resulted in a new diagnosis of a 
Grade III transitional cell carcinoma of the bladder with 
resection of the bladder tumor in November 1999.  At that 
time he also received radiation and chemotherapy for the 
bladder cancer, but unfortunately the transitional cell 
carcinoma is shown to have metastasized to other areas of the 
body.

A claim for service connection for prostate cancer was filed 
in April 2000, and service connection was granted based upon 
the Veteran's presumed exposure to herbicides during his 
documented service in Vietnam and based upon the presumed 
causal connection between herbicide agents and prostate 
cancer in the governing laws and regulations.  Although 
treated and essentially resolved with a radical prostatectomy 
in 1994, the RO nonetheless granted a 100 percent evaluation 
effective from the date of claim in April 2000.  This 100 
percent evaluation remained in effect until the Veteran's 
death in December 2004.  Because this 100 percent evaluation 
was not in effect for 10 years prior to the Veteran's death, 
an award of Dependence and Indemnity Compensation (DIC) was 
not warranted in accordance with 38 U.S.C.A. § 1318 (West 
2002).

In September 2004, the Veteran was provided a VA 
genitourinary examination which included a review of the 
claims folder.  The examining physician noted that the 
Veteran was first diagnosed for adenocarcinoma of the 
prostate with radical resection of the prostate and lymph 
node excision in 1994.  An elevation of PSA in 1999 resulted 
in the Veteran being placed on Lupron, and the Veteran was 
also then diagnosed with Grade III transitional cell 
carcinoma of the bladder for which he underwent resection of 
the bladder tumor, and also received radiation and 
chemotherapy.  

At the time the transitional cell carcinoma of the bladder 
was discovered, it had already metastasized to the left hip 
and, in 2002, it had metastasized to the lumbar spine for 
which he was provided additional chemotherapy every two weeks 
for nine months.  It also appears that the transitional cell 
bladder cancer had also metastasized to the kidneys.  It is 
also noted that the Veteran had been initially diagnosed with 
Parkinson's disease in 1994 and that he had been in a 
wheelchair as a result since 1997.  There was additional 
discussion of all of the various drugs and treatment provided 
for the Veteran's metastasized transitional cell carcinoma of 
the bladder.  The doctor wrote that although the Veteran had 
been prescribed Lupron based upon an elevated PSA in 1999, 
his transitional cell bladder cancer was an entirely 
different type of cancer and causally unrelated to his 
service-connected adenocarcinoma of the prostate.  The doctor 
pointed out that treatment for these two separate cancers was 
also different.  

There are on file multiple records of the Veteran's private 
treatment and hospitalization in and around the time of his 
death.  It was noted that the Veteran had prostate cancer in 
1994 with surgery and treatment therefore, and there was 
specifically no known recurrence or metastasis of this 
prostate cancer following that treatment.  Five years later, 
the Veteran was found to have a large bladder with 
obstruction of one of the kidneys due to extension into the 
ureter.  It was also noted that there was no known metastasis 
or bone involvement from the prostate cancer.  These records 
also make it clear that certain additional surgeries beyond 
the transurethral bladder resection were considered, but the 
Veteran was not felt to be a good surgical candidate for any 
more invasive procedures because of his ongoing Parkinson's 
disease.  

The terminal hospitalization summary on file noted that the 
Veteran had recurrent metastatic bladder carcinoma to the 
spine and kidneys for which he was undergoing chemotherapy.  
It became clear that the Veteran would require some 
alternative form of nutrition because of recurrent 
aspirations secondary to his severe Parkinson's disease that 
was complicated by ongoing chemotherapy and increasing 
weakness.  The day before death, the Veteran became acutely 
dyspniec and desaturated and he was suctioned and this seemed 
to help, but there was an acute respiratory failure related 
to this and he was transferred to Intensive Care where a 
chest ray revealed bilateral infiltrative change not 
previously seen.  Antibiotic therapy continued but the 
following day the Veteran became apneic and pulseless and 
passed away.

In September 2005, a private physician (SDH) wrote that the 
Veteran had been diagnosed with prostate cancer, had a 
radical prostatectomy, and developed bladder cancer for which 
he developed extensive disease requiring chemotherapy, 
radiation therapy and that he eventually died from 
complications from his cancer and disease.  

In February 2006, the same physician noted that following the 
Veteran's radical prostatectomy in 1994, he was found to have 
evidence of recurrence with rising PSA.  He had a bone scan 
to evaluate for metastatic disease that only showed scattered 
foci of increased activity consistent with degenerative 
osteoarthritis but at his age they opted not to proceed with 
"Prosta Scint Scan."  He chose not to have a biopsy of the 
prostatic fossa to determine the location of residual tumor 
to be treated with radiation, and the family opted to proceed 
with hormonal deprivation and Depo Lupron.  She wrote that 
the Veteran had been treated for prostate cancer over the 
previous six years prior to his death.  She wrote that having 
one cancer and being at risk for development of additional 
cancers, the Veteran was later diagnosed in 1999 with bladder 
cancer and in July 2004, with renal pelvic cancer as well.  
She wrote that because the Veteran had been on continued care 
for prostate cancer up till the time of his death, he should 
be a candidate before being a "continued recipient of 
benefits for prostate cancer associated with Agent Orange."  

The initial Death Certificate prepared for the Veteran listed 
that the immediate cause of death was pneumonia without any 
other underlying causes leading to the immediate cause.  
Other significant conditions contributing but not resulting 
in the underlying cause of death were listed as Parkinson's 
disease, bladder cancer, and prostate cancer.  A subsequent 
death certificate was produced which then listed the 
immediate cause of death as pneumonia with the underlying 
cause of pneumonia listed as being bladder cancer.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were listed as 
Parkinson's disease and prostate cancer.  The appellant has 
explained that the doctor on duty at the time of the 
Veteran's death had not been one of his treating physicians 
and that at her request, physicians familiar with the 
Veteran's treatment during his final hospitalization produced 
the second death certificate which more accurately described 
the causes of the Veteran's death.  In reviewing all of the 
clinical evidence on file, the Board concurs that the second 
death certificate did more accurately describe the causes of 
the Veteran's death.  

The Board finds that a preponderance of the evidence on file 
shows that the Veteran died from an immediate cause of 
pneumonia with the principle underlying cause of death being 
the Veteran's metastasized transitional cell carcinoma of the 
bladder, with metastases to the lumbar spine, hip and 
kidneys, with associated chemotherapy and radiation therapy.  
A preponderance of the evidence on file is against a finding 
that the Veteran's postoperative prostate cancer played any 
significant role in causing or materially hastening the 
Veteran's death.  Although the Veteran's private urologist 
provided a statement attempting to suggest a possible causal 
connection between the Veteran's prostate cancer and his 
later development of bladder cancer, she provided no clear-
cut clinical opinion stating either that prostate cancer 
played any significant part in causing the Veteran's death or 
that the Veteran's prostate cancer actually caused or 
resulted in his bladder cancer, which is certainly shown to 
be the principle cause of the Veteran's death in the evidence 
on file and death certificate.

The VA genitourinary examination completed in September 2004, 
clearly pointed out that the Veteran's adenocarcinoma of the 
prostate diagnosed in 1994, and the Veteran's transitional 
cell carcinoma of the bladder diagnosed in 1999 were entirely 
different types of cancer and that they were causally 
unrelated.  These different types of cancers unequivocally 
prove that the Veteran's death causing transitional cell 
carcinoma of the bladder did not arise from any metastasis of 
the Veteran's earlier adenocarcinoma of the prostate.  There 
is simply no clinical correlation between these two cancers 
with respect to causal origins, and although the Veteran's 
private treating urologist attempted to intimate a causal 
connection, she certainly provided no competent clinical 
opinion or evidence to establish this as a clinical fact.  

More over, the fact that the RO provided the Veteran with a 
100 percent evaluation for his postoperative prostate cancer 
in an October 2004 rating decision, this evaluation did not 
accurately assess the disabling consequences of the then 
extant postoperative prostate cancer.  The Veteran had 
undergone a radical prostatectomy and lymph node resection in 
1994 and this disease although continuing to receive certain 
palliative treatments was never demonstrated to have 
metastasized to other areas of the body or to have caused any 
significant disablement separate and apart from the Veteran's 
other nonservice-connected disabilities of Parkinson's 
disease and multiple metastatic transitional cell carcinoma 
of the bladder.  The Board also notes that Parkinson's 
disease is not one that may be presumed by law and regulation 
as causally attributable to herbicide exposure under the 
governing laws and regulations.  

Although prostate cancer was noted on both the first and 
second death certificates to be a significant condition 
contributing to death, the language of these certificates 
also clearly stated that prostate cancer did not result in 
the underlying cause of death provided in an earlier part of 
the form.  Again, the immediate cause of death in both death 
certificates was pneumonia, but pneumonia was shown to have 
been the final event of the Veteran's multiple metastatic 
transitional cell cancer along with ongoing treatment 
therefore of radiation and chemotherapy.

The Veteran's advanced transitional cell carcinoma of the 
bladder is also not a disease which may be presumed by law 
and regulation to be attributable to herbicide exposure, was 
first manifested decades after service separation, and is not 
shown to be related to incident, injury, or disease of active 
military service, or to the Veteran's service-connected 
postoperative prostate cancer.  

Although there had been a re-evaluation of PSA scores in 1999 
which coincided with the initial diagnosis of the Veteran's 
unrelated transitional cell carcinoma of the bladder, these 
two cancers are shown to be entirely different and causally 
unrelated, and the only additional treatment provided for the 
elevated PSA scores in 1991 was the prescription of Lupron.  
The fact that the Veteran may have continued to receive some 
form of continuing treatment for prostate cancer from the 
time of initial diagnosis until the time of the Veteran's 
death in 2004, does not mean that the Veteran's postoperative 
prostate cancer is shown to have in any way materially or 
significantly contributed to the Veteran's death by unrelated 
causes.   A clear preponderance of the competent medical 
evidence on file is against the appellant's claim for service 
connection for the cause of the Veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


